UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 E. Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 E. Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765- 5384 Registrant's telephone number, including area code Date of fiscal year end:November 30, 2010 Date of reporting period:May 31, 2010 Item 1. Reports to Stockholders. Semi-Annual Report Mariner 130/30 Fund May 31, 2010 Investment Adviser Mariner Quantitative Solutions, LLC 4200 West 115th Street Suite 100 Leawood, Kansas 66211 Phone: 877-mqs-9414 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 SCHEDULE OF INVESTMENTS 9 SCHEDULE OF SECURITIES SOLD SHORT 17 STATEMENT OF ASSETS AND LIABILITIES 19 STATEMENT OF OPERATIONS 20 STATEMENT OF CHANGES IN NET ASSETS 21 FINANCIAL HIGHLIGHTS 22 NOTES TO FINANCIAL STATEMENTS 23 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 28 ADDITIONAL INFORMATION 31 Dear Shareholders: Mariner Quantitative Services, LLC (“MQS”) opened the Mariner 130/30 Fund on December 29, 2009. The Mariner 130/30 Fund is an exciting step forward for our firm. Since our inception 5 years ago as QIS Advisors, our team has applied our proprietary models to the management of long and short equity management, primarily through a private investment vehicle. Our goal was always to extend the reach and accessibility of that investment expertise. Opening a mutual fund helps us achieve that goal. The 130-30 structure is referred to as an “active extension strategy.” It occupies a space within the traditional long equity commitment within the overall investment plan. Research over the past 5 years has centered on the structure’s ability to improve the alpha of a portfolio for the same level of tracking error. As an alpha strategy, the 130-30 structure seeks to more efficiently pursue alpha, thereby complementing the overall structure of the investment strategy. While shorting as a mechanism has gained a growing acceptance over the past 10 years, many portfolio managers have little or no experience in managing both long and short positions. The Principals at MQS have on average 15 years of experience managing long portfolios and importantly, over 5 years managing short portfolios. The Fund (MARNX) is off to a very nice start in a very difficult environment. For the first 5 months of this year ending May 31, 2010, the Fund is up 5.08% versus the Russell 3000 Index at -0.32%. As important is how we got there. During the market rally, from February 1 to April 30, 2010, the Fund increased 15.63% versus the Russell 3000 at 12.28%, The Fund’s up-capture is therefore 127% of the market’s performance. During the severe correction in May, the Fund lost -6.17%, but the Russell 3000 lost -7.90%. This resulted in the Fund capturing 78% of the downward movement in the market.During the sell-off, the spread between our long positions and short positions added 56 basis points to the Fund’s return. It is precisely this performance profile that we are attempting to achieve. With the added flexibility provided by a 130-30 structure, and the responsiveness of our proprietary dynamic long and short models, we seek to add value throughout the market cycle. Sincerely, MARINER QUANTITATIVE SOLUTIONS, LLC Please see the following page for important information. 3 Past performance is no guarantee of future results. Opinions expressed are those of Mariner Quantitative Services, LLC (the “Adviser”), are subject to change, are not guaranteed, and should not be construed as recommendations or investment advice. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in smaller capitalization companies, which involve additional risks such as limited liquidity and greater volatility.The Fund may invest in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. The Fund regularly makes short sales of securities, which involves the risk that the Fund’s losses may exceed the original amount invested.However, a mutual fund investor’s risk is limited to one’s amount of investment in a mutual fund. The Russell 3000 Index measures the performance of the 3,000 largest companies representing approximately 98% of the investable U.S. equity market. It is not possible to invest directly in an index. “Alpha” is an annualized return measure of how much better or worse a fund’s performance is relative to an index of funds in the same category, after allowing for differences in risk. “Tracking error” measures the price behavior of a position or portfolio and the price behavior of a benchmark. “Up-capture” measures overall performance in an up-market. A “basis point” is equal to 100th of a percent. Must be preceded or accompanied by a prospectus. The Mariner 130/30 Fund is distributed by Quasar Distributors, LLC. 4 MARINER 130/30 FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including advisory fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (12/30/09 - 5/31/10). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 5 MARINER 130/30 FUND Expense Example (Continued) (Unaudited) Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period 12/30/09 5/31/10 12/30/09 – 5/31/10* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 153/365 to reflect the period from December 30, 2009 through May 31, 2010. ** Including dividends on short positions and interest expense, your actual cost of investing in the Fund would be $8.19. *** Including dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $8.10. 6 MARINER 130/30 FUND Investment Highlights (Unaudited) The Fund’s investment objective is to seek long-term capital growth.The Fund seeks to achieve this objective by establishing long and short positions in equity securities of domestic and foreign companies.The Fund focuses primarily on companies with medium and large market capitalizations, although the Fund may establish long and short positions in companies of any market capitalization.The Fund will hold long (purchase) securities that the Adviser believes will outperform the market, and will sell short securities expected to underperform the market. Allocation of Portfolio Holdings (as a percentage of net assets) Total Returns as of May 31, 2010 Mariner Russell 130/30 Fund 3000 Index Since Inception (12/29/09) 3.40% (1.33)% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 877-mqs-9414. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. Continued 7 MARINER 130/30 FUND Investment Highlights (Continued) (Unaudited) The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The Russell 3000 Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. One cannot invest directly in an index. Growth of $100,000 Investment *Inception Date 8 MARINER 130/30 FUND Schedule of Investments May 31, 2010 (Unaudited) Shares Value COMMON STOCKS 123.87% Administrative and Support Services 0.72% Mantech International Corp. (a)(b) $ Ambulatory Health Care Services 0.83% Omnicare, Inc. Apparel Manufacturing 0.92% Lululemon Athletica, Inc. (a)(b) Beverage and Tobacco Product Manufacturing 0.71% Dr Pepper Snapple Group, Inc. (b) Broadcasting (except Internet) 1.64% CBS Corp. (b) Discovery Communications, Inc. (a)(b) Chemical Manufacturing 9.79% Amgen, Inc. (a)(b) Arch Chemicals, Inc. Eastman Kodak Co. (a) Endo Pharmaceuticals Holdings, Inc. (a)(b) Huntsman Corp. (b) Impax Laboratories, Inc. (a) King Pharmaceuticals, Inc. (a)(b) Medicis Pharmaceutical Corp. NBTY, Inc. (a)(b) Par Pharmaceutical Companies, Inc. (a)(b) PolyOne Corp. (a)(b) Rockwood Holdings, Inc. (a) Clothing and Clothing Accessories Stores 1.67% American Eagle Outfitters, Inc. Dillard’s, Inc. (b) Computer and Electronic Product Manufacturing 10.58% Advanced Micro Devices, Inc. (a)(b) Amkor Technology, Inc. (a)(b) Fairchild Semiconductor International, Inc. (a)(b) Harris Corp. (b) The accompanying notes are an integral part of these financial statements. 9 MARINER 130/30 FUND Schedule of Investments (Continued) May 31, 2010 (Unaudited) Shares Value Computer and Electronic Product Manufacturing 10.58% (Continued) InterDigital, Inc. (a)(b) $ ION Geophysical Corp. (a) L-3 Communications Holdings, Inc. (b) Lexmark International, Inc. (a)(b) Masimo Corp. Northrop Grumman Corp. (b) Seagate Technology (a) Teradyne, Inc. (a)(b) Western Digital Corp. (a)(b) Couriers and Messengers 0.81% United Parcel Service, Inc. (b) Credit Intermediation and Related Activities 8.99% AmeriCredit Corp. (a)(b) BOK Financial Corp. (b) Cash America International, Inc. (b) Commerce Bancshares, Inc. (b) Hudson City Bancorp, Inc. (b) Investors Bancorp, Inc. (a)(b) PHH Corp. (a)(b) Regions Financial Corp. Trustmark Corp. Washington Federal, Inc. Wells Fargo & Co. (b) Data Processing, Hosting and Related Services 0.81% DST Systems Inc. (b) Educational Services 3.17% Bridgepoint Education, Inc. (a)(b) DeVry, Inc. (b) ITT Educational Services, Inc. (a)(b) Strayer Education, Inc. (b) Electrical Equipment, Appliance, and Component Manufacturing 0.81% Energizer Holdings, Inc. (a) The accompanying notes are an integral part of these financial statements. 10 MARINER 130/30 FUND Schedule of Investments (Continued) May 31, 2010 (Unaudited) Shares Value Fabricated Metal Product Manufacturing 0.81% Watts Water Technologies, Inc. (b) $ Food Manufacturing 3.43% American Italian Pasta Co. (a)(b) Campbell Soup Co. Sanderson Farms, Inc. (b) Sara Lee Corp. (b) Food Services and Drinking Places 1.57% Cracker Barrel Old Country Store, Inc. (b) Darden Restaurants, Inc. (b) Furniture and Home Furnishings Stores 0.86% Bed Bath & Beyond, Inc. (a)(b) Furniture and Related Product Manufacturing 1.58% Pier 1 Imports, Inc. (a)(b) Tempur-Pedic International, Inc. (a)(b) General Merchandise Stores 1.66% Big Lots, Inc. (a)(b) Wal-Mart Stores, Inc. (b) Health and Personal Care Stores 0.79% Walgreen Co. (b) Insurance Carriers and Related Activities 8.93% American International Group, Inc. (a)(b) Aspen Insurance Holdings Ltd. Coventry Health Care, Inc. (a)(b) Everest Re Group Ltd. (b) Humana, Inc. (a)(b) Montpelier Re Holdings Ltd. (b) Reinsurance Group of America, Inc. (b) State Auto Financial Corp. Tower Group, Inc. (b) UnitedHealth Group, Inc. (b) Wellpoint, Inc. (a)(b) The accompanying notes are an integral part of these financial statements. 11 MARINER 130/30 FUND Schedule of Investments (Continued) May 31, 2010 (Unaudited) Shares Value Leather and Allied Product Manufacturing 1.65% Deckers Outdoor Corp. (a)(b) $ Skechers U.S.A., Inc. (a)(b) Machinery Manufacturing 4.94% Applied Materials, Inc. ITT Corp. (b) KLA-Tencor Corp. Oil States International, Inc. (a)(b) SPX Corp. (b) Toro Co. (b) Management of Companies and Enterprises 0.83% EchoStar Corp. (a) Merchant Wholesalers, Durable Goods 0.82% Applied Industrial Technologies, Inc. Merchant Wholesalers, Nondurable Goods 1.79% AmerisourceBergen Corp. (b) Cardinal Health, Inc. Mining (except Oil and Gas) 3.42% Cliffs Natural Resources, Inc. (b) Freeport-McMoRan Copper & Gold, Inc. (b) Hecla Mining Co. (a)(b) Newmont Mining Corp. (b) Miscellaneous Manufacturing 2.38% Cooper Companies, Inc. (b) Hillenbrand, Inc. Invacare Corp. (b) Miscellaneous Store Retailers 0.82% PetSmart, Inc. Nonstore Retailers 0.79% HSN, Inc. (a)(b) The accompanying notes are an integral part of these financial statements. 12 MARINER 130/30 FUND Schedule of Investments (Continued) May 31, 2010 (Unaudited) Shares Value Oil and Gas Extraction 2.39% EXCO Resources, Inc. (b) $ Noble Energy, Inc. (b) SM Energy Co. Other Information Services 0.81% Yahoo!, Inc. (a)(b) Paper Manufacturing 1.66% Domtar Corp. (a)(b) Graphic Packaging Holding Co. (a) Personal and Laundry Services 0.79% Healthcare Services Group, Inc. (b) Petroleum and Coal Products Manufacturing 0.83% Tesoro Corp. Pipeline Transportation 0.75% Williams Companies, Inc. (b) Primary Metal Manufacturing 0.78% General Cable Corp. (a)(b) Printing and Related Support Activities 0.79% RR Donnelley & Sons Co. (b) Professional, Scientific, and Technical Services 7.43% CACI International, Inc. (a)(b) Corporate Executive Board Co. Factset Research Systems, Inc. (b) Incyte Corp. (a)(b) Solera Holdings, Inc. (b) Synaptics, Inc. (a)(b) Towers Watson & Co. (b) Unisys Corp. (a)(b) Valassis Communications, Inc. (a)(b) Publishing Industries (except Internet) 3.26% Fortinet, Inc. (a) Microsoft Corp. (b) The accompanying notes are an integral part of these financial statements. 13 MARINER 130/30 FUND Schedule of Investments (Continued) May 31, 2010 (Unaudited) Shares Value Publishing Industries (except Internet) 3.26% (Continued) Quest Software, Inc. (a)(b) $ Scholastic Corp. (b) Rail Transportation 0.82% CSX Corp. Real Estate 1.49% Forest City Enterprises, Inc. (a)(b) Jones Lang Lasalle, Inc. (b) Rental and Leasing Services 0.84% Aircastle Ltd. Securities, Commodity Contracts, and Other Financial Investments and Related Activities 2.42% American Capital Ltd. Legg Mason, Inc. Waddell & Reed Financial, Inc. (b) Sporting Goods, Hobby, Book, and Music Stores 0.85% Jo-Ann Stores, Inc. (a)(b) Support Activities for Mining 0.81% RPC, Inc. (b) Telecommunications 3.26% Earthlink, Inc. (b) Telephone & Data Systems, Inc. (b) United States Cellular Corp. (a)(b) Windstream Corp. (b) Transportation Equipment Manufacturing 5.55% AAR Corp. (a)(b) Boeing Co. Briggs & Stratton Corp. (b) Gentex Corp. Johnson Controls, Inc. (b) The accompanying notes are an integral part of these financial statements. 14 MARINER 130/30 FUND Schedule of Investments (Continued) May 31, 2010 (Unaudited) Shares Value Transportation Equipment Manufacturing 5.55% (Continued) Lockheed Martin Corp. (b) $ Oshkosh Corp. (a)(b) Truck Transportation 1.65% Knight Transportation, Inc. (b) Werner Enterprises, Inc. Utilities 6.47% Ameren Corp. (b) CenterPoint Energy, Inc. Constellation Energy Group, Inc. (b) Integrys Energy Group, Inc. (b) Nicor, Inc. (b) Piedmont Natural Gas Co., Inc. Southwest Gas Corp. UIL Holdings Corp. Water Transportation 0.90% Teekay Corporation(b) Wholesale Electronic Markets and Agents and Brokers 0.80% Tech Data Corp. (a)(b) TOTAL COMMON STOCKS (Cost $28,128,064) REAL ESTATE INVESTMENT TRUSTS 5.91% Annaly Capital Management, Inc. (b) Anworth Mortgage Asset Corp. CBL & Associates Properties, Inc. Chimera Investment Corp. Digital Realty Trust, Inc. (b) MFA Financial, Inc. (b) Rayonier, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,300,457) The accompanying notes are an integral part of these financial statements. 15 MARINER 130/30 FUND Schedule of Investments (Continued) May 31, 2010 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS 0.74% Money Market Funds 0.74% AIM STIT-STIC Prime Portfolio $ $ TOTAL SHORT-TERM INVESTMENTS (Cost $163,342) TOTAL INVESTMENTS (COST $29,591,863) 130.52% Liabilities in Excess of Other Assets (30.52)% ) TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) All or a portion of these securities are pledged as collateral for short positions. The accompanying notes are an integral part of these financial statements. 16 MARINER 130/30 FUND Schedule of Securities Sold Short May 31, 2010 (Unaudited) Shares Value Activision Blizzard, Inc. $ Adobe Systems, Inc. (a) AK Steel Holding Corp. Alliance Data Systems Corp. (a) Allied Nevada Gold Corp. (a) Allos Therapeutics, Inc. (a) Allscript-Misys Healthcare Solutions, Inc. (a) Arch Coal, Inc. athenahealth, Inc. (a) Central European Distribution Corp. (a) CF Industries Holdings, Inc. Charles Schwab Corp. Chesapeake Energy Corp. Clean Harbors, Inc. (a) Cobalt International Energy, Inc. (a) Comstock Resources, Inc. (a) Concur Technologies, Inc. (a) Dendreon Corp. (a) Diamond Offshore Drilling, Inc. EOG Resources, Inc. Geo Group, Inc. (a) Green Mountain Coffee Roasters, Inc. (a) HeartWare International, Inc. (a) Helmerich & Payne, Inc. Human Genome Sciences, Inc. (a) Intrepid Potash, Inc. (a) Isis Pharmaceuticals, Inc. (a) KAR Auction Services, Inc. (a) Knight Capital Group, Inc. (a) Leap Wireless International, Inc. (a) MetroPCS Communications, Inc. (a) Monsanto Co. Mosaic Co. Nordic American Tanker Shipping optionsXpress Holdings, Inc. (a) Patterson-Uti Energy, Inc. PepsiCo, Inc. Petrohawk Energy Corp. (a) Plains Exploration & Production Co. (a) Rackspace Hosting, Inc. (a) RehabCare Group, Inc. (a) Royal Gold, Inc. RTI International Metals, Inc. (a) Salesforce.Com, Inc. (a) The accompanying notes are an integral part of these financial statements. 17 MARINER 130/30 FUND Schedule of Securities Sold Short (Continued) May 31, 2010 (Unaudited) Shares Value Savient Pharmaceuticals, Inc. (a) $ Select Medical Holdings Corp. (a) SLM Corp. (a) Sohu.com, Inc. (a) Stifel Financial Corp. (a) STR Holdings, Inc. (a) Take-Two Interactive Software, Inc. (a) Texas Industries, Inc. Tivo, Inc. (a) Treehouse Foods, Inc. (a) Vertex Pharmaceuticals, Inc. (a) Vivus, Inc. (a) Wright Express Corp. (a) Total Securities Sold Short (Proceeds $6,821,483) $ (a) Non-income producing security. The accompanying notes are an integral part of these financial statements. 18 MARINER 130/30 FUND Statement of Assets and Liabilities May 31, 2010 (Unaudited) Assets Investments, at value (cost $29,591,863) $ Dividends and interest receivable Deposit for short sales at broker Receivable for investments sold Other assets Total Assets Liabilities Securities sold short, at market value (proceeds $6,821,483) Payable for Fund shares redeemed Payable for investments purchased Dividends payable on short positions Payable to broker Payable to Adviser Payable to affiliates Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital Accumulated net investment loss ) Accumulated net realized gain Net unrealized appreciation (depreciation) on: Investments ) Short transactions Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 19 MARINER 130/30 FUND Statement of Operations For the Period Ended May 31, 2010(1) (Unaudited) Investment Income Dividend income $ Interest income Total Investment Income Expenses Advisory fees Interest expense Administration fees Fund accounting fees Transfer agent fees and expenses Dividends on short positions Audit and tax fees Custody fees Legal fees Chief Compliance Officer fees and expenses Reports to shareholders Federal and state registration fees Trustees’ fees and related expenses Other expenses Total Expenses Less waivers and reimbursement by Adviser ) Net Expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from: Investments Short transactions ) Change in net unrealized appreciation (depreciation) on: Investments ) Short transactions Net Realized and Unrealized Loss on Investments ) Net Decrease in Net Assets from Operations $ ) The Fund commenced operations on December 29, 2009. The accompanying notes are an integral part of these financial statements. 20 MARINER 130/30 FUND Statement of Changes in Net Assets Period Ended May 31, 2010(1) (Unaudited) From Operations Net investment loss $ ) Net realized gain (loss) from: Investments Short transactions ) Change in net unrealized appreciation (depreciation) on: Investments ) Short transactions Net decrease in net assets from operations ) From Capital Share Transactions Proceeds from shares sold Payments for shares redeemed ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period — End of period $ The Fund commenced operations on December 29, 2009. The accompanying notes are an integral part of these financial statements. 21 MARINER 130/30 FUND Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended May 31, 2010(1) (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income (loss)(2) ) Net realized and unrealized gain (loss) on investments Total from Investment Operations Net Asset Value, End of Period $ Total Return(3) % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(4)(5) % After waiver and expense reimbursement(4)(5) % Ratio of net investment loss to average net assets: Before waiver and expense reimbursement(5) )% After waiver and expense reimbursement(5) )% Portfolio turnover rate(3) % The Institutional Class commenced operations on December 29, 2009. Per share net investment income (loss) was calculated using the daily average shares outstanding method. Not annualized. The ratio of expenses to average net assets includes dividends on short positions and interest expense.The before waiver and expense reimbursement and after waiver and expense reimbursement ratios excluding dividends on short positions and interest expense were 2.10% and 1.50% for the period ended May 31, 2010. Annualized. The accompanying notes are an integral part of these financial statements. 22 MARINER 130/30 FUND Notes to Financial Statements May 31, 2010 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Mariner 130/30 Fund (the “Fund”) represents a distinct series with its own investment objectives and policies within the Trust. The investment objective of the Fund is long-term capital growth. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Fund became effective on December 29, 2009. The Institutional share class commenced operations on December 29, 2009. As of the date of this report, the Investment share class has not commenced operations. Each class of shares has identical rights and privileges except with respect to the distribution fees, and voting rights on matters affecting a single class of shares. Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Mariner Quantitative Solutions, LLC (the “Adviser”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a Pricing Service. If the closing bid and asked prices are not readily available, the Pricing Service may provide a price 23 MARINER 130/30 FUND Notes to Financial Statements (Continued) May 31, 2010 (Unaudited) determined by a matrix pricing method or other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosures regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of May 31, 2010: Level 1 Level 2 Level 3 Total Assets: Equity Common Stock $ $
